Citation Nr: 0632274	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for Crohn's disease (to 
include muscular/skeletal symptoms) claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied entitlement to the benefits requested.  The 
veteran testified at a personal hearing at the RO in January 
2005.  He and his wife testified before the undersigned at a 
personal hearing conducted at the RO in July 2006.

The issues of entitlement to service connection for irritable 
bowel syndrome (IBS), service connection for Crohn's disease 
(to include muscular/skeletal symptoms), and service 
connection for fibromyalgia all claimed as due to an 
undiagnosed illness are addressed in the Remand portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required on his part.


FINDING OF FACT

The veteran does not suffer from a sleep disorder which can 
be related to his period of active military service.

CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & 2005); 38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328, rev'd 
on other grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.




In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In June 2003 and June 2006 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The veteran was informed of the evidence that was 
needed to substantiate his claims.  He was told what 
information and evidence VA would obtain in his behalf and 
what evidence and information he could submit.  Finally, he 
was told that he could submit any evidence relevant to his 
claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
sent a letter in June 2006 that informed him of the 
provisions of the Dingess decision.  

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records, which show no complaints of, or 
treatment for, a sleep disorder.

In July 2003, the veteran's wife submitted a statement in 
which she indicated that the veteran had started to have 
difficulties with sleep in 1994.

In January 2005, the veteran testified at a personal hearing 
at the RO.  He stated that he had trouble falling and staying 
asleep.  This problem had begun over the past 2 to 3 years.

In July 2006, the veteran and his wife testified at a Travel 
Board hearing before the undersigned at the RO.  He stated 
that he would lie down and just stare at the walls.  He would 
try to go to a quiet room to relax before attempting to go to 
sleep.  He denied receiving any treatment for these 
complaints.

Upon careful review of the evidence of record, the Board 
finds that service connection for a sleep disorder has not 
been established.  There is no indication in the objective 
record that the veteran was ever treated for sleep problems 
while in service, nor is there any evidence that he is 
currently receiving treatment for sleep complaints, or that 
he has been diagnosed with a sleep disorder.  While the 
veteran and his wife have testified about his trouble falling 
and staying asleep, there is no indication that these 
complaints are part of a diagnosed sleep disorder that can be 
related to his period of active military service.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for such a disorder.


ORDER

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

The veteran has requested service connection for irritable 
bowel syndrome,
for Crohn's disease (to include muscular/skeletal symptoms), 
and for fibromyalgia, all claimed as due to an undiagnosed 
illness.  

The Board notes that the available VA treatment records refer 
to a history of Crohn's disease, which was reportedly 
diagnosed in 1994.  However, the records from that period are 
not part of the claims folder.  These records must be 
associated with the claims folder prior to a final decision 
in the veteran's case.

In addition, the record reveals that the veteran has never 
been afforded a VA examination.  When an undiagnosed illness 
is claimed, it is essential to obtain a complete and thorough 
medical examination in order to rule out known diagnoses, as 
well as to provide an accurate picture of the claimed 
disabilities for rating purposes, where possible.  See VA 
Adjudication Manual (Manual Rewrite), M21-1/MR, Part IV, 
Subpart ii, Chapter 1, Section E, Para. 19f .  In this case, 
the veteran suffers from gastrointestinal complaints that 
have been related to Crohn's disease or possibly to irritable 
bowel syndrome.  It is necessary to ascertain which 
condition, if either, results in his gastrointestinal 
complaints.  This is particularly important since IBS is 
listed at as being a "qualifying chronic disability" under 
the provisions of 38 C.F.R. § 3.317(a)(2)((B)(3) (2006) and 
Crohn's disease is not.  The veteran has also complained of 
various joint pains, which he attributes to fibromyalgia.  
However, since there is no VA examination currently of 
record, there is no professional opinion as to the cause of 
his various joint complaints.  Under the circumstances of 
this case, it is found that a VA examination is necessary 
before the Board may proceed to the merits of the veteran's 
claims.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran and request the name 
and address of the medical facility or the 
health-care provider which diagnosed Crohn's 
disease in 1994.  If the diagnosis was made by 
a private facility or physician, the veteran 
must sign and return a consent form 
authorizing the release of the records to VA.  
If it was a VA facility or physician, the 
records must be requested and associated with 
the claims folder.

2.  Provide a VA Persian Gulf Registry 
examination, to include orthopedic and 
gastrointestinal examinations.  The examiners 
must review the entire claims and a copy of 
this Remand in conjunction with examinations, 
and the examiners should indicate in the 
examination reports that such a review was 
conducted.  All special studies deemed 
necessary must be conducted and the examiners 
must provide a complete rationale for all 
opinions expressed.

a.  The gastrointestinal examination should 
indicate whether the veteran suffers from 
irritable bowel syndrome or from Crohn's 
disease.  If neither condition is 
diagnosed, the examiner should indicate 
whether the veteran's gastrointestinal 
complaints can be attributed to some other 
diagnosed disorder, or whether they cannot 
be so attributed.

b.  The orthopedic examination must 
indicate whether the veteran suffers from 
any joint complaints which can be 
attributed to diagnosed or undiagnosed 
illness.  It should also be definitively 
ascertained whether the veteran suffers 
from fibromyalgia.

3.  Once the above-requested 
development has been 
completed, the veteran's 
claims for service connection 
for irritable bowel syndrome, 
for Crohn's disease (to 
include muscular/skeletal 
symptoms), and for 
fibromyalgia, all claimed as 
due to an undiagnosed illness, 
must be readjudicated.  If any 
of the claims remain denied, 
the veteran and his 
representative must be 
provided with an appropriate 
supplemental statement of the 
case and an opportunity to 
respond.  The case should then 
be returned to the Board for 
further appellate 
consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


